266 F.2d 269
Leldon MYERS, Appellant,v.UNITED STATES MARSHAL for the EASTERN DISTRICT OF SOUTHCAROLINA, Appellee.
No. 7858.
United States Court of Appeals Fourth Circuit.
April 21, 1959.

Before SOPER and HAYNSWORTH, Circuit Judges, and HOFFMAN, District judge.
Charles W. Laughlin, Richmond, Va.  (Court appointed counsel) for appellant.
N. Welch Morrisette, Jr., U.S. Atty., and George E. Lewis, Asst. U.S. Atty., Columbia, S.C., on brief, for appellee.
PER CURIAM.


1
This is an appeal from an order of the District Court denying the petition of Leldon Myers for a writ of habeas corpus addressed to the United States Marshal for the Eastern District of South Carolina.  Petitioner complains that he was improperly brought to the Eastern District of South Carolina under a warrant issued by the United States Parole Board charging him with a violation of parole; that he was thereafter turned over to the authorities of the State of South Carolina to answer certain state charges; that the state proceedings resulted in a life sentence, which term he is now serving in the State Penitentiary of South Carolina.  Since the United States Marshal no longer has any custody or control over the petitioner, the petition for habeas corpus addressed to the marshal was necessarily dismissed.


2
Affirmed.